Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on  01/26/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/26/2021 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 01/26/2021 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20, and further according to paragraph [0013] of instant application disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, therefore the examiner acknowledge that claims 14-20, exclude signals per se.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 6-9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Earnesty, JR. et al. (US PGPUB 2020/0104375, hereinafter Earnesty), in view of Athey  et al. (US Patent 9,141,919, hereinafter Athey).
As per as claim 1, Earnesty discloses:
A computer-implemented method for data migration based on data change rate analysis, the computer-implemented method comprising: 
 	calculating, by a computer, a minimum data replication duration for each respective data migration event of a set of data migration events in an existing data migration wave plan of a data migration project by adjusting a planned data replication duration until a data change rate per day of servers is equal to an estimated server data replication rate per day when the existing data migration wave plan is not feasible (Earnesty, e.g., [0069-0072], “…generate a migration plan divided into waves and groups and initiate the provisioning of the target…migration engine can migrate databases and applications from the source to the provisioned target using an enhanced migration path calculated in the discovery and analysis engine to execute the migration... optimized staffing plans that enable more migration activities with less resources…”) (the examiner asserts that calculated in the discovery and analysis to generate a migration plan divided into waves and group which is equivalent t to calculating a minimum data replication for each migration events and adjusting a planned data replication duration change rate per day); 
 	determining, by the computer, a new data replication start date, a new data replication end date, and a new data migration cutover date for each respective data migration event of the set of data migration events based on the minimum data replication duration calculated for each respective data migration event so that one or more data migration events in the set of data migration events are scheduled concurrently to decrease data migration time for the data migration project (Earnesty, e.g., figs. 13-15, associating with texts description,  [0178-0181], “…schedule can be divided into waves (e.g., weeks) which include a start date and end date…parameters that define a start date for the planned migration, a number of environmental groupings (e.g., production, non-production, and the like), whether to include application and/or replication dependencies when scheduling, and period of time…”) and further see [0198], “…defined for the scheduling (or using the default rules) generate schedule 1804 can be used to assign migrations to specific waves (e.g., weeks) and specific times within the waves (e.g., times of the week that comply with any database blackout dates and migrations windows per database environment)…”); and 
 	generating, by the computer, a new data migration wave plan based on the new data replication start date, the new data replication end date, and the new data migration cutover date for each respective data migration event of the set of data migration events corresponding to the data migration project (Earnesty, e.g., [0070], [0178], “…scheduling a data migration…schedule can be divided into waves (e.g., weeks) which include a start date and end date”),  [0181], “…scheduling parameters for planning the database migration. For example, elements of user interface can be used to input or edit (e.g., edit default values) parameters that define a start date for the planned migration, a number of environmental groupings (e.g., production, non-production, and the like), whether to include application and/or replication dependencies when scheduling…”).
	To make records clearer regarding to the language of “a new data migration cutover data for each respective data migration event of the set of data migration events based on the minimum data replication duration calculated for each respective data migration event”. 
 	However Athey, in an analogous art, discloses “a new data migration cutover data for each respective data migration event of the set of data migration events based on the minimum data replication duration calculated for each respective data migration event” (Athey, e.g., fig. 2, associating with texts description, [col. 6, lines 32-67], “…many connectivity components are too large to form good waves…method that can be used is to slice up connectivity components according to a min-cut condition…connectivity components may be cut up into server groups of at most this size so that a minimum number of dependencies crosses the groups…” and see figure 3, associating with texts description, [col. 9 lines 22-50], “The wave assignments may be performed in accordance with the weighted object groupings which provide an importance measure. In addition the groupings determine which objects are included in each wave. A number of waves is estimated and a duration, cost or other metric of migration may be assigned to the wave. The waves should be scheduled in accordance with the migration criteria, e.g., cost, down time, importance of applications…”)). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Athey and Earnesty to organize or individuals change computer systems or upgrade to new systems to archiving in decides on a migration project, the goal is typically to migrate a large number of objects, so that the resulting savings exceed the planning and execution costs of the migration project (Athey, e.g., [col. 1, lines 12-57], [col. 2, lines 30-50]).

As per as claim 2, the combination of Athey and Earnesty disclose:
The computer-implemented method of claim 1 further comprising: 
 	utilizing, by the computer, the new data migration wave plan as a final data migration wave plan based on the computer determining that the existing data migration wave plan is not feasible (Earnesty, e.g., [0069-0072], “…generate a migration plan divided into waves and groups and initiate the provisioning of the target…migration engine can migrate databases and applications from the source to the provisioned target using an enhanced migration path calculated in the discovery and analysis engine to execute the migration... optimized staffing plans that enable more migration activities with less resources…”)  and see (Athey, e.g., [col. 2, lines 30-62], “… A wave is a set of objects that are to be migrated as a logical group and more or less at the same time. Wave planning is needed for cost-effective overall migration projects…” and further see figure 4, associating with texts description); and 
 	executing, by the computer, the final data migration wave plan to migrate data corresponding to the data migration project (Athey, e.g., fig. 4, associating with texts description, [col. 10, lines 45-63]).

As per as claim 6, the combination of Athey and Earnesty disclose:
The computer-implemented method of claim 1, wherein the data change rate per day of a storage capacity of each respective server is caused by a set of workloads running on each respective server (Earnesty, e.g., figs. 24-25], [0030-0031]).

As per as claim 7, the combination of Athey and Earnesty disclose:
The computer-implemented method of claim 1, wherein the data migration project is one of a datacenter-to-datacenter data migration project, a datacenter-to-cloud environment data migration project, or a cloud environment-to-cloud environment data migration project (Earnesty, e.g., fig. 1, [0049-0050] and [0058-0059], (database cloud)).

Claims 8-9 and 13 are  essentially the same as claims 1-2 and 6-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 6-7.

Claims 14-15 and 19-20 are essentially the same as claims 1-2 and 6-7 except that they set forth the claimed invention as a computer program product rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 6-7.

Allowable Subject Matter
The prior arts do not teach “ receiving, by the computer, the existing data migration wave plan for migrating data corresponding to the data migration project; and calculating, by the computer, an estimated server data replication rate per day for the existing data migration wave plan based on speed of a data migration link between servers, bandwidth utilization efficiency of the data migration link, available bandwidth for the data migration link after bandwidth throttling, and data compression ratio”. Per the instant office action, claims 3-5, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to data migration planning and scheduling based on analyzing the data change rate of each respective server in a set of servers corresponding to a data migration event of a set of data migration events in an entire data migration wave plan of a data migration project.

a.	Fornash et al. (US PGPUB 2020/0004582, hereafter Fornash); “Cognitive Cloud Migration Optimizer” disclose optimal cloud migration plans which is migration recommendations for each eligible server in the source environment, including selected cloud type corresponding to the target platform, are produced”. 
Fornash also teaches  migration plans [0024-0025], and datacenter cloud [0043].
Fornash further teaches migration project [0043], divide and schedule migration [0021].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163